Citation Nr: 1008835	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-34 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for bilateral pes planus with inversion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1959 to 
August 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, continuing a 30 percent disability 
evaluation for bilateral pes planus with inversion.  In 
June 2007, the Veteran submitted a notice of disagreement and 
subsequently perfected his appeal in October 2007.

In March 2009, the Veteran presented sworn testimony during a 
video conference hearing in Muskogee , Oklahoma, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.


FINDING OF FACT

The Veteran's bilateral pes planus with inversion is 
manifested by marked pronation, moderate tenderness of the 
plantar surfaces of the feet, muscle cramping in the calves, 
and lack of improvement from orthopedic shoes or appliances.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating of 
50 percent for bilateral pes planus with inversion have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
Veteran's claim, a letter dated in March 2007 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio at 
187.

Additionally, the March 2007 letter  informed the Veteran of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  There is no indication 
that there are any relevant private treatment records.  
Notably, at his March 2009 hearing before the Board, the 
Veteran indicated that all of his treatment for his flat feet 
has been through VA.  He has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his 
service-connected bilateral pes planus most recently in 
April 2007.  The examination involved a thorough history and 
physical examination of the Veteran, and is consistent with 
the other medical evidence of record.  Thus, the Board finds 
that the April 2007 examination is adequate for determining 
the disability rating for the Veteran's service-connected 
bilateral pes planus.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (affirming that a medical opinion is adequate 
if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).

Additionally, there is no evidence indicating that there has 
been a material change in the severity of the Veteran's 
service-connected bilateral pes planus since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2009).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  Thus, the 
Board finds that a new VA examination is not necessary at 
this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran has been assigned a 30 percent evaluation under 
Diagnostic Code 5276 for his service-connected bilateral pes 
planus.  He seeks a higher rating.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
See 38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

Under Diagnostic Code 5276, a 30 percent evaluation is 
assigned for bilateral severe acquired flatfeet with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities; or for 
unilateral pronounced acquired flatfoot with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.

A 50 percent evaluation is assigned for bilateral pronounced 
acquired flatfoot with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2009).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

As noted above, the Veteran most recently underwent a VA 
examination in April 2007.  At that time, the examiner noted 
the Veteran's complaints of bilateral foot pain and frequent 
muscle cramping in the calves.  The Veteran also reported 
that his arch supports have not helped, but that the use of a 
cane does ease his foot pain.  The examiner indicated that 
the Veteran had severe pes planus bilaterally, with marked 
pronation, moderate tenderness on palpation of the plantar 
surface, and good alignment of the achilles tendon.  The 
examiner also observed normal posture, a slight left limp, 
and no signs of abnormal weight bearing.  He did not observe 
pes cavus, dropped foot or other marked varus deformities, 
hammer toes, Morton's metatarsalgia, hallux valgus, or hallux 
rigidus.  X-rays of the both feet showed pes planus, and x-
rays of the right foot also showed chronic degenerative 
changes of the first metatarsophalangeal joint.  The examiner 
indicated that the Veteran did not experience any additional 
limitation in the range of motion of his ankles with 
repetitive use, but that he had a limited function for 
standing or walking due to increased pain in his feet.  He 
diagnosed the Veteran with third degree bilateral pes planus 
with marked pronation and osteoarthritis of the right foot.  
An addendum to the examination report indicated that the 
right foot arthritis was less likely than not related to the 
Veteran's service-connected pes planus.

The medical evidence of record also includes several VA 
treatment records.  These treatment records reflect multiple 
complaints of foot pain.  The Veteran was specifically 
treated for foot pain in June 2007.  At that time, the 
treating physician observed that the Veteran experienced 
swelling and tenderness in his feet.

In addition to the medical evidence, the Veteran also 
presented testimony at a March 2009 hearing before the Board.  
At that time, the Veteran testified that he can stand for 
approximately 10 minutes and can walk for approximately one 
half of a block before needing to rest.  He also indicated 
that he experiences muscle spasms in his achilles tendon that 
radiate up to his neck and swelling on the sides of his feet.  
He reported using arch supports with no relief of pain or 
symptoms.

With resolution of reasonable doubt in the Veteran's favor, 
the Board finds that the Veteran's bilateral pes planus is 
pronounced.  Specifically, he experiences marked pronation, 
moderate tenderness of the plantar surfaces of the feet, 
spasm of the achilles tendon, and a lack of relief with the 
use of orthopedic shoes or appliances.  He has complained of 
severe pain and swelling of the feet.  This level of severity 
equates to the symptoms set forth in the criteria for a 
50 percent rating.  Accordingly, the Board finds that the 
Veteran's symptoms more closely approximate a 50 percent 
rating for bilateral pes planus during the entire appeal 
period.

As 50 percent is the maximum evaluation for flat feet under 
Diagnostic Code 5276, a higher evaluation cannot be granted 
under this diagnostic code.

The Board has reviewed the remaining diagnostic codes 
relating to foot disabilities and finds that they are not 
applicable.  As such, an increased rating cannot be assigned 
under Diagnostic Codes 5277-5284.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5277-5284 (2009).

Additionally, there is no indication that the Veteran 
experiences additional functional loss or limitation of 
motion due to factors such as pain or with repetitive use to 
warrant a higher rating under DeLuca.  Although the 
April 2007 examiner noted that the Veteran experiences pain 
and limitations while standing and walking, he concluded that 
this does not result in any additional limitation of motion.  
Thus, a compensable rating for limitation of motion is not 
warranted under 38 C.F.R. § 4.40 or 4.45.  See DeLuca, supra.

Further, there is no indication in the medical evidence of 
record that the Veteran's symptomatology warranted other than 
a 50 percent disability rating throughout the appeal period.  
As such, assignment of staged ratings is not warranted.  See 
Hart, supra.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
set forth a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, as a 
threshold issue, the Board must determine whether the 
veteran's disability picture is contemplated by the rating 
schedule.  If so, the rating schedule is adequate and an 
extraschedular referral is not necessary.  If, however, the 
veteran's disability level and symptomatology are not 
contemplated by the rating schedule, the Board must turn to 
the second step of the inquiry, that is whether the veteran's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  These include marked interference with employment 
and frequent periods of hospitalization.  Third, if the first 
and second steps are met, then the case must be referred to 
the VA Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's 
disability picture is so exceptional as to not be 
contemplated by the rating schedule.  There is no unusual 
clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.  
Further, the evidence fails to show that the Veteran's 
disability picture exhibits any of the above-referenced 
"governing norms."  Although the Veteran indicated at his 
March 2009 Board hearing that he was unable to work, there is 
no indication that any limitations in employment are due to 
his bilateral pes planus.  Indeed, the Veteran identified a 
number of other, non-service-connected disabilities that 
affect his ability to work.  Thus, the Board finds that the 
Veteran's service-connected bilateral pes planus has not been 
shown to cause marked interference with employment beyond 
that contemplated by the rating schedule.  Additionally, it 
has not necessitated frequent periods of hospitalization.

In short, the evidence does not support the proposition that 
the Veteran's service-connected bilateral pes planus presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and to warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  Thus, referral 
of this issue to the appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

For all the foregoing reasons, the Board finds that a rating 
of 50 percent for bilateral pes planus is appropriate for the 
entire period of the appeal.  In reaching this conclusion, 
the Board has applied the benefit-of-the-doubt doctrine.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a disability rating of 50 percent for 
bilateral pes planus is granted during the entire appeal 
period, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


